AMENDMENT TO

PURCHASE AND CONTRIBUTION AGREEMENT

AMENDMENT TO PURCHASE AND CONTRIBUTION AGREEMENT (this “Amendment”) dated as of
June 29, 2006, among Ferro Corporation, an Ohio corporation, and Ferro
Electronic Materials Inc., a Delaware corporation (collectively, the “Sellers”)
and Ferro Finance Corporation, an Ohio corporation (the “Purchaser”).

PRELIMINARY STATEMENTS.

(A) The Sellers and the Purchaser entered into a Purchase and Contribution
Agreement dated as of September 28, 2000, as heretofore amended (the “PCA”).
Capitalized terms not defined herein are used as defined in the PCA.

(B) The parties hereto desire to amend certain provisions of the PCA.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Amendments to PCA. Upon effectiveness of this Amendment, as provided
in Section 2 below:

(a) The PCA shall be amended to incorporate the changes shown on the marked
pages attached hereto as Exhibit A.

(b) The exhibits to the PCA shall be amended by adding thereto new Exhibits F
and G in the forms set forth in Exhibit F and Exhibit G to this Amendment
respectively, immediately after Exhibit E-2 to the PCA.

SECTION 2. Effectiveness. This Amendment shall become effective at such time
that executed counterparts of this Amendment and the Confirmation of Undertaking
Agreement attached hereto have been delivered by each party hereto to the other
parties hereto and Citicorp North America, Inc., as Agent, has executed and
delivered the consent on the signature page hereto.

SECTION 3. Covenants. Notwithstanding anything to the contrary in the PCA, as
amended hereby, including, without limitation, Section 2.06 thereof, each of the
Sellers and the Purchaser hereby agree that, commencing on the date hereof, all
transfers of Receivables by Ferro Corporation to the Purchaser under the PCA
shall be effected by the contribution of such Receivables by Ferro Corporation
to the Purchaser until such time as the Tangible Net Worth is equal to at least
10.0% of the Outstanding Balance of the Transferred Receivables.

SECTION 4. Representations and Warranties. Each Seller makes, as to itself, each
of the representations and warranties contained in Section 4.01 of the PCA
(after giving effect to this Amendment), and for the purpose of making such
representations and warranties, each reference in Section 4.01 of the PCA to
“the Agreement” shall include this Amendment.

SECTION 5. Confirmation of PCA. Each reference in the PCA to “this Agreement” or
“the Agreement” shall mean the PCA as amended by this Amendment, and as
hereafter amended or restated. Except as herein expressly amended, the PCA is
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with its terms.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF).

[Remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
duly executed by their authorized officers thereunto duly authorized, as of the
date first above written.

     
SELLER:
  FERRO CORPORATION
By:
 
   
 
  Rhonda S. Ferguson
Assistant Secretary
 
   
SELLER:
  FERRO ELECTRONIC MATERIALS INC.
By:
 
   
 
  Rhonda S. Ferguson
Assistant Secretary
 
   
PURCHASER:
  FERRO FINANCE CORPORATION
By:
 
   
 
  Rhonda S. Ferguson
Secretary
 
    Pursuant to Section 5.01(m) of the Sale Agreement, Citicorp

 
    North America, Inc., as Agent under the Sale Agreement,

 
    consents to the foregoing Amendment to Purchase and

 
   
Contribution Agreement.
 

 
    CITICORP NORTH AMERICA, INC., as Agent

 
   
By:
 

 
 

Name: Junette M. Earl
Title: Vice President
 



2

EXHIBIT A

Conformed Copy

Incorporating Amendments
Through June 30, 2005

PURCHASE AND CONTRIBUTION AGREEMENT

Dated as of September 28, 2000

Between

FERRO CORPORATION

and

FERRO ELECTRONIC MATERIALS , INC.

as Sellers

and

FERRO FINANCE CORPORATION

as Purchaser

3

TABLE OF CONTENTS

Page

                          pRELIMINARY PRELIMINARY STATEMENTS
    1            
               
ARTICLE I
  DEFINITIONS
    1          
 
  SECTION 1.01.Certain Defined Terms
    1          
 
  SECTION 1.02.Other Terms
    1311          
 
                       
ARTICLE II
  AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS 13 ANDCONTRIBUTIONS
            12        
       
 
  SECTION 2.01.Facility
    1312          
 
                       
 
  SECTION 2.02.Making Purchases
    1312          
 
                       
 
  SECTION 2.03.Collections.
    1413          
 
                       
 
  SECTION 2.04.Settlement Procedures
    1514          
 
                       
 
  SECTION 2.05.Payments and Computations, Etc 16.
    15          
 
                       
 
  SECTION 2.06.Contributions
    1715          
 
                       
ARTICLE III
  CONDITIONS OF PURCHASES
    1716          
 
                       



      SECTION 3.01. Conditions Precedent to Initial Purchase from the Sellers 17
16

                              SECTION 3.02.   Conditions Precedent to All
Purchases   1817 ARTICLE IV   REPRESENTATIONS AND WARRANTIES   2018
 
                       
 
  SECTION 4.01.
  Representations and Warranties of the Sellers
    2018  
 
                       
ARTICLE V
  COVENANTS
            2322  
 
                       
 
  SECTION 5.01.
  Covenants of the Sellers
    2322  
 
                       
 
  SECTION 5.02.
  Grant of Security Interest
    2826  
 
                       
 
  SECTION 5.03.
  Covenant of each Seller andthe and the Purchaser
    2826  
 
                        ARTICLE VI   ADMINISTRATION AND COLLECTION
    2927  
 
                       
 
  SECTION 6.01.
  Designation of Collection Agent 29 CollectionAgent27
                     

 
  SECTION 6.02.
  Duties of Collection Agent
    2928  
 
                       
 
  SECTION 6.03.
  Collection Agent Fee
    3129  
 
                       
 
  SECTION 6.04.
  Certain Rights of the Purchaser 31 thePurchaser
    29  
 
                       
 
  SECTION 6.05.
  Rights and Remedies
    .3230  
 
                       
 
  SECTION 6.06.
  Transfer of Records to Purchaser. 33 toPurchaser.
    31  
 
                       
ARTICLE VII
  EVENTS OF TERMINATION
            3432  
 
                       
 
  SECTION 7.01.
  Events of Termination
    3432  
 
                       
ARTICLE VIII
  INDEMNIFICATION
            3735  
 
                       
 
  SECTION 8.01.
  Indemnities by the Sellers
    3735  
 
                       
ARTICLE IX
  MISCELLANEOUS
            3937  
 
                       
 
  SECTION 9.01.
  Amendments, Etc 39.
    37  
 
                       
 
  SECTION 9.02.
  Notices, Etc 40.
    37  
 
                       
 
  SECTION 9.03.
  Binding Effect; Assignability
    4038  
 
                       
 
  SECTION 9.04.
  Costs, Expenses and Taxes
    4138  
 
                       
 
  SECTION 9.05.
  No Proceedings
    4139  
 
                       
 
  SECTION 9.06.
  Confidentiality
    4139  
 
                       
 
  SECTION 9.07.
  GOVERNING LAW
    4239  
 
                       
 
  SECTION 9.08.
  Third Party Beneficiary
    4239  
 
                       
 
  SECTION 9.09.
  Execution in Counterparts
    4240  
 
                       

EXHIBITS

     
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E-1
EXHIBIT E-2
EXHIBIT F
  Credit and Collection Policy
Lock-Box Banks
Form of Promissory Note for Deferred Purchase Price
Form of Promissory Note for Purchaser Loans
Approved OECD Countries
Other Approved Jurisdictions
Seller UCC Information
 
   
EXHIBIT G
  Form of Ferro Electronic Order and Acknowledgment
 
   

4

PURCHASE AND CONTRIBUTION AGREEMENT

Dated as of September 28, 2000

FERRO CORPORATION, an Ohio corporation (“Ferro Corporation”), and FERRO
ELECTRONIC MATERIALS , INC., a Delaware corporation (“Ferro Electronic”) (Ferro
Corporation and Ferro Electronic being hereinafter sometimes referred to as the
“Sellers”), and FERRO FINANCE CORPORATION, an Ohio corporation (the
“Purchaser”), agree as follows:

PRELIMINARY STATEMENTS. (1) Certain terms which are capitalized and used
throughout this Agreement (in addition to those defined above) are defined in
Article I of this Agreement.

(2) The Sellers have Receivables that they wish to sell to the Purchaser, and
the Purchaser is prepared to purchase such Receivables on the terms set forth
herein.

(3) The Sellers may also wish to contribute Receivables to the capital of the
Purchaser on the terms set forth herein.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“2005 Downgrade Event” means the BB Downgrade Event which occurred on June 2,
2005, as a result of the downgrade to BB by S&P of Ferro Corporation’s long term
public senior unsecured non-credit-enhanced debt securities.

“2006 Downgrade Events” means (i) the BB Downgrade Event which occurred on
March 20, 2006, as a result of Moody’s downgrading the long term public senior
unsecured non-credit-enhanced debt securities of Ferro Corporation to B1 and
then withdrawing its rating on such debt securities, and (ii) the further
downgrading by S&P on March 31, 2006 of the long term public senior unsecured
non-credit-enhanced debt securities of Ferro Corporation to B.

“Adverse Claim” means a lien, security interest, or other charge or encumbrance,
or any other type of preferential arrangement.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

“Agent” means Citicorp North America, Inc., in its capacity as agent under the
Sale Agreement or any successor agent thereunder.

“Alternate Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall be at all times equal to the highest
of:

(a) the rate of interest announced publicly by Citibank, N.A. in New York, New
York, from time to time as Citibank, N.A.’s N.A.’s base rate;

(b) 1/2 of one percent above the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citibank, N.A. on the basis of such rates
reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank, N.A.
from three New York certificate of deposit dealers of recognized standing
selected by Citibank, N.A., in either case adjusted to the nearest 1/4 of one
percent or, if there is no nearest 1/4 of one percent, to the next higher 1/4 of
one percent; or

(c) the Federal Funds Rate.

“APC Receivable” means any receivable created or originated by the Advance
Polymer Compounding Division of Ferro Corporation.

“Approved OECD Country” means each of the countries listed on Exhibit E-1
hereto, as such Exhibit may be amended from time to time upon request of Ferro
Corporation, with the prior written approval of the Purchaser and the Agent.
Additionally, if the Agent removes any country from the Schedule of Approved
OECD Countries attached to the Sale Agreement, such country will cease to be an
Approved OECD Country hereunder and the Purchaser will immediately notify Ferro
Corporation thereof.

“BB Downgrade Event” means any of the long term public senior unsecured
non-credit-enhanced debt securities of Ferro Corporation are rated below BB+ by
S&P or Ba1 by Moody’s, or if Ferro Corporation does not have long term public
senior unsecured non-credit-enhanced debt ratings from both S&P and Moody’s,
Ferro Corporation is judged by the Agent, in its sole discretion, to be of
credit quality below (with respect to each missing rating) BB+ by S&P or Ba1 by
Moody’s.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Cleveland, Ohio.

“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Transferred Receivables.

“Collection Agent Fee” has the meaning specified in Section 6.03.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and all funds
deemed to have been received by the Seller or any other Person as a Collection
pursuant to Section 2.04.

“Contract” means an agreement between a Seller and an Obligor, substantially in
the form of one of the written contracts or (in the case of any open account
agreement) one of the invoices approved by the Purchaser, pursuant to or under
which such Obligor shall be obligated to pay for merchandise, insurance or
services from time to time.

“Contributed Receivable” has the meaning specified in Section 2.06.

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of each Seller in effect on the date of this Agreement
applicable to the Receivables and described in Exhibit A hereto, as modified in
compliance with this Agreement.

“Daily Report” means a report in form and substance satisfactory to the
Purchaser, furnished by the Collection Agent to the Purchaser pursuant to the
third sentence of Section 6.02(b).

“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (v) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above.

“Defaulted Receivable” means a Receivable:

(i) as to which any payment, or part thereof, remains unpaid for 90 days or more
from the original due date for such payment;

(ii) as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in Section 7.01(g); or

(iii) which, consistent with the Credit and Collection Policy, would be written
off as uncollectible.

“Deferred Purchase Price” means the portion of the Purchase Price of Purchased
Receivables purchased on any Purchase Date exceeding the amount of the Purchase
Price under Section 2.02 to be paid in cash, which portion when added to the
cumulative amount of all previous Deferred Purchase Prices (after giving effect
to any payments made on account thereof) shall not exceed 32.0% of the
Outstanding Balance of the Transferred Receivables. The obligations of the
Purchaser in respect of the Deferred Purchase Price shall be evidenced by the
Purchaser’s Purchaser’s subordinated promissory note in the form of Exhibit C
hereto.

“Designated Obligor” means, at any time, each Obligor; provided, however, that
any Obligor shall cease to be a Designated Obligor upon three Business Days’
Days’ notice by the Purchaser to the relevant Seller.

“Dilution” means, with respect to any Receivable, the aggregate amount of any
reductions or adjustments in the Outstanding Balance of such Receivable as a
result of any defective, rejected, returned, repossessed or foreclosed
merchandise or services or any cash discount, discount for quick payment or
other adjustment or setoff.

“Discount” means, in respect of each Purchase, 2.5% of the Outstanding Balance
of the Receivables that are the subject of such Purchase; provided, however, the
foregoing Discount may be revised prospectively by request of the relevant
Seller or the Purchaser to reflect changes in recent experience with respect to
write-offs, timing and cost of Collections and cost of funds, provided that such
revision is consented to by both of such parties (it being understood that each
party agrees to duly consider such request but shall have no obligation to give
such consent).

“Eligible Receivable” means a Receivable:

(i) the Obligor of which is a resident of the United States (including, without
limitation, Puerto Rico), Canada, an Approved OECD Country or an Other Approved
Jurisdiction, provided that (A) the aggregate Outstanding Balance of all
Eligible Receivables having Obligors which are residents of an Approved OECD
Country or an Other Approved Jurisdiction may not exceed 20% of the then
outstanding Capital under the Sale Agreement, (B) the aggregate Outstanding
Balance of all Eligible Receivables having Obligors which are residents of an
Other Approved Jurisdiction may not exceed 10% of the then outstanding Capital
under the Sale Agreement and (C) with respect to each country which is an Other
Approved Jurisdiction, the aggregate Outstanding Balance of all Eligible
Receivables having Obligors which are residents of such country may not exceed
(1) 5% of the then outstanding Capital under the Sale Agreement, at any time
that the sovereign long-term debt rating of such country is at least A by S&P
and at least A2 by Moody’s, and (2) 3.3% of the then outstanding Capital under
the Sale Agreement, at any time that the sovereign long-term debt rating of such
country is not at least A by S&P and at least A2 by Moody’s;

(ii) the Obligor of which is not an Affiliate of any of the parties hereto and
is not a government or a governmental subdivision or agency;

(iii) the Obligor of which, at the time of the transfer of such Receivable under
this Agreement, is a Designated Obligor and is not the Obligor of any Defaulted
Receivables which in the aggregate constitute 10% or more of the aggregate
Outstanding Balance of all Receivables of such Obligor;

(iv) which, at the time of the transfer thereof to the Purchaser under this
Agreement, is not a Defaulted Receivable;

(v) which, according to the Contract related thereto, is required to be paid in
full either (A) within not more than 30 days of the original billing date
therefor or (B) within more than 30 but no more than 90 days of the original
billing date therefor if the aggregate Outstanding Balance of such Receivable
and all other Receivables having similar payments terms does not exceed 25% of
the then outstanding Capital under the Sale Agreement; Outstanding Balance of
all Transferred Receivables at such time;

(vi) which is an obligation representing all or part of the sales price of
merchandise, insurance or services within the meaning of Section 3(c)(5) of the
Investment Company Act of 1940, as amended, and the nature of which is such that
its purchase with the proceeds of notes would constitute a “current transaction”
within the meaning of Section 3(a)(3) of the Securities Act of 1933, as amended;

(vii) which is an “account” within the meaning of Article 9 of the UCC of the
applicable jurisdictions;

(viii) which is denominated and payable only in United States dollars in the
United States;

(ix) which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the Obligor of such Receivable and is not subject to any Adverse Claim or any
dispute, offset, counterclaim or defense whatsoever (except the potential
discharge in bankruptcy of such Obligor);

(x) which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no party to the Contract related thereto is in
violation of any such law, rule or regulation in any material respect;

(xi) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the relevant Seller under such Contract and (B) does not contain a
confidentiality provision that purports to restrict the ability of the Purchaser
and its assignees to exercise their rights under this Agreement, including,
without limitation, their right to review the Contract;

(xii) which was generated in the ordinary course of the relevant Seller’s
business;

(xiii) which, at the time of the transfer of such Receivable under this
Agreement, has not been extended, rewritten or otherwise modified from the
original terms thereof;

(xiv) the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation; and

(xv) which (A) satisfies all applicable requirements of the Credit and
Collection Policy and (B) complies with such other criteria and requirements
(other than those relating to the collectibility of such Receivable) as the
Purchaser or its designee may from time to time specify to the Sellers upon
30 days’ days’ notice.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Event of Termination” has the meaning specified in Section 7.01.

“Facility” means the willingness of the Purchaser to consider making Purchases
of Receivables from the Seller from time to time pursuant to the terms of this
Agreement.

“Facility Termination Date” means the earliest of (i) the “Facility Termination
Date” (as such term is defined in the Sale Agreement), (ii) the date of
termination of the Facility pursuant to Section 7.01 and (iii) the date which
the Sellers designate by at least two Business Days’ Days’ notice to the
Purchaser.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Citibank, N.A. from three Federal funds brokers of
recognized standing selected by it.

“General Trial Balance” of either Seller on any date means such Seller’s
Seller’s accounts receivable trial balance (whether in the form of a computer
printout, magnetic tape or diskette) on such date, listing Obligors and the
Receivables respectively owed by such Obligors on such date together with the
aged Outstanding Balances of such Receivables, in form and substance
satisfactory to the Purchaser.

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

“Indemnified Amounts” has the meaning specified in Section 8.01.

“Lock-Box Account” means one or more accounts, under the exclusive ownership and
control of the Purchaser (or its assignees or designees), maintained for the
purpose of receiving Collections.

“Lock-Box Agreement” means an agreement among a Seller, the Purchaser (or its
assignees or designees) and any Lock-Box Bank in form and substance satisfactory
to the Purchaser (or its assignees or designees).

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

“Monthly Report” means a report in form and substance satisfactory to the
Purchaser, furnished by the Collection Agent to the Purchaser pursuant to the
first sentence of Section 6.02(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Non-Investment Grade Event” means any of the long term public senior unsecured
non-credit-enhanced debt securities of Ferro Corporation are rated below BBB- by
S&P or Baa3 by Moody’s, or if Ferro Corporation does not have long term public
senior unsecured non-credit-enhanced debt ratings from both S&P and Moody’s,
Ferro Corporation is judged by the Agent, in its sole discretion, to be of
credit quality below (with respect to each missing rating) BBB- by S&P or Baa3
by Moody’s.

“Obligor” means a Person obligated to make payments to a Seller pursuant to a
Contract.

“Other Approved Jurisdiction” means each of the countries listed on Exhibit E-2
hereto, as such Exhibit may be amended from time to time upon request of Ferro
Corporation, with prior written approval of the Purchaser and the Agent;
provided, however, that at any time that the sovereign long-term debt rating of
any country listed on such Exhibit falls below A- by S&P or below A3 by Moody’s,
such country will cease to be an Other Approved Jurisdiction. Additionally, if
the Agent at any time removes any country from the Schedule of Other Approved
Jurisdictions attached to the Sale Agreement, such country will cease to be an
Other Approved Jurisdiction hereunder and the Purchaser will immediately notify
Ferro Corporation thereof.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Petroleum Additive Business” means the petroleum additive business of Ferro
Corporation located in Hammond, Indiana and the invoices generated thereby which
are identified by a seven-digit invoice number beginning with the number 65.

“Powder Coating Division” means the powder coating manufacturing facilities of
Ferro Corporation located in Nashville, Tennessee and Brecksville, Ohio.

“Purchase” means a purchase by the Purchaser of Receivables from the Seller
pursuant to Article II.

“Purchase Date” means each day on which a Purchase is made pursuant to Article
II.

“Purchased Receivable” means any Receivable which is purchased by the Purchaser
pursuant to Section 2.02.

“Purchase Price” for any Purchase means an amount equal to the Outstanding
Balance of the Receivables that are the subject of such Purchase as set forth in
the relevant Seller’s General Trial Balance, minus the Discount for such
Purchase.

“Purchaser Loan” means any loan made by the Purchaser, at its option, to a
Seller, upon such Seller’s request, provided that (a) the aggregate principal
amount at any one time outstanding of Purchaser Loans shall not exceed
$5,000,000, and (b) no such Purchaser Loans may be made if an Event of
Termination or an Incipient Event of Termination has occurred and is continuing,
or would occur after giving effect thereto, or if any amounts are outstanding
under the Deferred Purchase Price. Purchaser Loans made by the Purchaser
hereunder shall be evidenced by a promissory note of each Seller in
substantially the form of Exhibit D hereto.

“Receivable” means the indebtedness of any Obligor under a Contract (whether
constituting an account, instrument, chattel paper or general intangible), and
includes the right to payment of any interest or finance charges and other
obligations of such Obligor with respect thereto; provided, however, that
“Receivable” shall not include any APC Receivable until such time as (i) Ferro
Corporation has requested, and the Purchaser and the Agent have approved in
writing, the inclusion of the APC Receivables in the Facility and (ii) Ferro
Corporation has directed all Obligors of APC Receivables to make payments
thereon to a Lock-Box or Lock-Box Account specified on Exhibit B as to which a
Lock-Box Agreement is in effect and; provided, further, that from and after
September 25, 2002, “Receivable” shall not include any such indebtedness
generated by the Powder Coating Division and; provided, further, that from and
after May 28, 2003, “Receivable” shall not include any such indebtedness
generated by the Speciality Ceramics Business and; provided, further, that from
and after June 27, 2003, “Receivable” shall not include any such indebtedness
generated by the Petroleum Additive Business.

“Related Security” means with respect to any Receivable:

(i) all of the relevant Seller’s Seller’s interest in any merchandise (including
returned merchandise) relating to any sale giving rise to such Receivable;

(ii) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements signed by filed against an Obligor describing any collateral securing
such Receivable;

(iii) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise; and

(iv) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) relating to such Receivable
and the related Obligor.

“S&P” means Standard & Poor’s Poor’s Rating Services, a division of McGraw-Hill
Companies, Inc.

“Sale Agreement” means that certain Receivables Purchase Agreement, dated as of
the date hereof September 28, 2000, among the Purchaser, as seller, CIESCO L.P.,
as purchaser, Citicorp North America, Inc., as agent, Ferro Electronic, as an
originator, and Ferro Corporation, as collection agent and an originator, as
amended or restated from time to time, including by that certain Amended and
Restated Receivables Purchase Agreement dated as of June 29, 2006, which, inter
alia, adds Citibank, N.A. as a party to such Sale Agreement.

“Seller Report” means a Monthly Report, a Weekly Report or a Daily Report.

“Settlement Date” means the tenth day of each month (or if such day is not a
Business Day, the immediately succeeding Business Day); provided, however, that
following the occurrence of an Event of Termination, Settlement Dates shall
occur on such days as are selected from time to time by the Purchaser or its
designee in a written notice to the Collection Agent.

“Specialty Ceramics Business” means the speciality ceramics business of Ferro
Corporation located in (a) Crooksville, Ohio and the invoices generated thereby
which are identified by a seven-digit invoice number beginning with the number
22, and (b) Shreve, Ohio and the invoices generated thereby which are identified
by a seven-digit invoice number beginning with the number 59.“Tangible Net
Worth” means at any time the excess of (i) the sum of (a) the product of
(x) 100% minus the Discount multiplied by (y) the Outstanding Balance of all
Transferred Receivables other than Defaulted Receivables plus (b) cash and cash
equivalents of the Purchaser plus (c) the outstanding principal amount of
Purchaser Loans, minus (ii) the sum of (a) Capital (as such term is defined in
the Sale Agreement) plus (b) the Deferred Purchase Price.

“Transferred Receivable” means a Purchased Receivable or a Contributed
Receivable.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Undertaking Agreement” means the Undertaking Agreement dated as of the date of
this Agreement made by Ferro Corporation in favor of the Purchaser, relating to
the Obligations of Ferro Electronic hereunder, as the same may be amended,
modified or restated from time to time.

“Week” means each calendar week beginning on Saturday and ending on (and
including) the following Friday.

“Weekly Report” means a report in form and substance satisfactory to the
Purchaser, furnished by the Collection Agent to the Purchaser pursuant to the
second sentence of Section 6.02(b).

SECTION 1.02. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

ARTICLE II

AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS

SECTION 2.01. Facility. On the terms and conditions hereinafter set forth and
without recourse to either Seller (except to the extent specifically provided
herein), each Seller may at its option sell or contribute to the Purchaser all
Receivables originated by it from time to time and the Purchaser may at its
option purchase or accept as a contribution from Ferro Corporation all
Receivables of such Seller from time to time, in each case during the period
from the date hereof to the Facility Termination Date.

SECTION 2.02. Making Purchases.

(a) Initial Purchase. Each Seller shall give the Purchaser at least one Business
Day’s notice of its request for the initial Purchase hereunder, which request
shall specify the date of such Purchase (which shall be a Business Day) and the
proposed Purchase Price for such Purchase. The Purchaser shall promptly notify
such Seller whether it has determined to make such Purchase. On the date of such
Purchase, the Purchaser shall, upon satisfaction of the applicable conditions
set forth in Article III, pay the Purchase Price for such Purchase in the manner
provided in Section 2.02(c).

(b) Subsequent Purchases. On each Business Day following the initial Purchase,
unless either Seller or the Purchaser shall notify the other parties to the
contrary, each Seller shall sell to the Purchaser and the Purchaser shall
purchase from such Seller, upon satisfaction of the applicable conditions set
forth in Article III, all Receivables originated by such Seller which have not
previously been sold or contributed to the Purchaser; provided, however, that
such Seller may, at its option on any Purchase Date, contribute all or any of
such Receivables to the Purchaser pursuant to Section 2.06, instead of selling
such Receivables to the Purchaser pursuant to this Section 2.02(b). On or within
five Business Days after the date of each such Purchase, the Purchaser shall pay
the Purchase Price for such Purchase in the manner provided in Section 2.02(c).

(c) Payment of Purchase Price. The Purchase Price for each Purchase shall be
paid on or within five Business Days after the Purchase Date therefor by means
of any one or a combination of the following: (i) a deposit in same day funds to
the relevant Seller’s account designated by such Seller, (ii) an increase in the
Deferred Purchase Price (subject at all times to the limitations contained in
the definition thereof), or (iii) a credit against interest and/or principal
owed by the relevant Seller with respect to any Purchaser Loan. The allocation
of the Purchase Price as among such methods of payment shall be subject in each
instance to the approval of the Purchaser and the relevant Seller; provided,
however, that the Deferred Purchase Price may not be increased to the extent
that, after giving effect to such increase, the Tangible Net Worth would be less
than 10.0% of the Outstanding Balance of the Transferred Receivables.

(d) Ownership of Receivables and Related Security. On each Purchase Date, after
giving effect to the Purchase (and any contribution of Receivables) on such
date, the Purchaser shall own all Receivables originated by the Sellers as of
such date (including Receivables which have been previously sold or contributed
to the Purchaser hereunder). The Purchase or contribution of any Receivable
shall include all Related Security with respect to such Receivable.

(e) Assignment of Receivables relating to Obligors located in Germany. In
addition to the transfer of ownership of Receivables stipulated above each
Seller, subject to the satisfaction of the conditions precedent set out in this
Agreement hereby assigns by way of a German law assignment (Abtretung) within
the meaning of Section 398 German Civil Code (B_rgerliches Gesetzbuch) to the
Purchaser all Receivables (whether now existing or hereafter arising) owed to
the Sellers by an Obligor located in Germany (the “German Obligor Receivables”).
The Purchaser accepts such assignment. The assignment of the German Obligor
Receivables shall include all ancillary rights, priority rights as well as all
other rights attached to the German Obligor Receivables.

SECTION 2.03. Collections. (a)  Unless otherwise agreed, the Collection Agent
shall, on each Settlement Date, deposit into an account of the Purchaser or the
Purchaser’s assignee all Collections of Transferred Receivables then held by the
Collection Agent.

(b) In the event that either Seller believes that Collections which are not
Collections of Transferred Receivables have been deposited into an account of
the Purchaser or the Purchaser’s assignee, such Seller shall so advise the
Purchaser and, on the Business Day following such identification, the Purchaser
shall remit, or shall cause to be remitted, all Collections so deposited which
are identified, to the Purchaser’s Purchaser’s satisfaction, to be Collections
of Receivables which are not Transferred Receivables to such Seller.

(c) On each Settlement Date, the Purchaser shall pay to the Sellers accrued
interest on the Deferred Purchase Price and the Purchaser may, at its option,
prepay in whole or in part the principal amount of the Deferred Purchase Price;
provided that each such payment shall be made solely from (i) Collections of
Transferred Receivables after all other amounts then due from the Purchaser
under the Sale Agreement have been paid in full and all amounts then required to
be set aside by the Purchaser or the Collection Agent under the Sale Agreement
have been so set aside or (ii) excess cash flow from operations of the Purchaser
which is not required to be applied to the payment of other obligations of the
Purchaser; and provided further, that no such payment shall be made at any time
when an Event of Termination shall have occurred and be continuing. At such time
following the Facility Termination Date when all Capital, Yield and other
amounts owed by the Purchaser under the Sale Agreement shall have been paid in
full, the Purchaser shall apply, on each Settlement Date, all Collections of
Transferred Receivables received by the Purchaser pursuant to Section 2.03(a)
(and not previously distributed) first to the payment of accrued interest on the
Deferred Purchase Price, and then to the reduction of the principal amount of
the Deferred Purchase Price.

SECTION 2.04. Settlement Procedures. (a)  If on any day the Outstanding Balance
of any Transferred Receivable is reduced or adjusted as a result of any
defective, rejected, returned, repossessed or foreclosed merchandise or services
or any cash discount, discount for quick payment or other adjustment made by the
relevant Seller, or any set-off or dispute in respect of any claim by the
Obligor thereof against such Seller (whether such claim arises out of the same
or a related transaction or an unrelated transaction but excluding adjustments,
reductions or cancellations in respect of such Obligor’s Obligor’s bankruptcy),
such Seller shall be deemed to have received on such day a Collection of such
Transferred Receivable in the amount of such reduction or adjustment. If such
Seller is not the Collection Agent, such Seller shall pay to the Collection
Agent on or prior to the next Settlement Date all amounts deemed to have been
received pursuant to this subsection.

(b) Upon discovery by either Seller or the Purchaser of a breach of any of the
representations and warranties made by a Seller in Section 4.01(j) with respect
to any Transferred Receivable, such party shall give prompt written notice
thereof to the other party, as soon as practicable and in any event within three
Business Days following such discovery. Such Seller shall, upon not less than
two Business Days’ notice from the Purchaser or its assignee or designee,
repurchase such Transferred Receivable on the next succeeding Settlement Date
for a repurchase price equal to the Outstanding Balance of such Transferred
Receivable. Each repurchase of a Transferred Receivable shall include the
Related Security with respect to such Transferred Receivable. The proceeds of
any such repurchase shall be deemed to be a Collection in respect of such
Transferred Receivable. If such Seller is not the Collection Agent, such Seller
shall pay to the Collection Agent on or prior to the next Settlement Date the
repurchase price required to be paid pursuant to this subsection.

(c) Except as stated in subsection (a) or (b) of this Section 2.04 or as
otherwise required by law or the underlying Contract, all Collections from an
Obligor of any Transferred Receivable shall be applied to the Receivables of
such Obligor in the order of the age of such Receivables, starting with the
oldest such Receivable, unless such Obligor designates its payment for
application to specific Receivables.

SECTION 2.05. Payments and Computations, Etc. (a)  All amounts to be paid or
deposited by either Seller or the Collection Agent hereunder shall be paid or
deposited no later than 11:00 A.M. (New York City time) on the day when due in
same day funds to an account or accounts designated by the Purchaser from time
to time, which accounts, during the existence of the Sale Agreement, shall be
those set forth in the Sale Agreement.

(b) Each Seller shall, to the extent permitted by law, pay to the Purchaser
interest on any amount not paid or deposited by such Seller (whether as
Collection Agent or otherwise) when due hereunder at an interest rate per annum
equal to 2.0% per annum above the Alternate Base Rate, payable on demand.

(c) All computations of interest and all computations of fees hereunder shall be
made on the basis of a year of 360 days for the actual number of days (including
the first but excluding the last day) elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

SECTION 2.06. Contributions. Each Seller may from time to time at its option, by
notice to the Purchaser on or prior to the date of the proposed contribution,
identify Receivables which it proposes to contribute to the Purchaser as a
capital contribution. On the date of each such contribution and after giving
effect thereto, the Purchaser shall own in fee simple the Receivables so
identified and contributed (collectively, the “Contributed Receivables”) and all
Related Security with respect thereto. The foregoing notwithstanding, on the
date of the initial Purchase hereunder each Seller agrees to contribute to the
Purchaser all Receivables which are not included in such initial Purchase.

5

ARTICLE III

CONDITIONS OF PURCHASES

SECTION 3.01. Conditions Precedent to Initial Purchase from the Sellers. The
initial Purchase of Receivables from the Sellers hereunder is subject to the
conditions precedent that the Purchaser shall have received on or before the
date of such Purchase the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Purchaser:

(a) Evidence that each Seller has taken any necessary corporate action to
authorize this Agreement and certified copies of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.

(b) A certificate of the Secretary or Assistant            Secretary of each
Seller certifying the names and true signatures of the officers of such Seller
authorized to sign this Agreement and the other documents to be delivered by it
hereunder.

(c) Acknowledgment copies or time stamped receipt copies of proper financing
statements, duly filed on or before the date of the initial Purchase, naming
each Seller as the seller/debtor and the Purchaser as the purchaser/secured
party, or other similar instruments or documents, as the Purchaser may deem
necessary or desirable under the UCC of all appropriate jurisdictions or other
applicable law to perfect the Purchaser’s Purchaser’s ownership of and security
interest in the Transferred Receivables and Related Security and Collections
with respect thereto.

(d) Acknowledgment copies or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Transferred Receivables, Contracts or Related Security
previously granted by each Seller.

(e) Completed requests for information, dated on or before the date of such
initial Purchase, listing all effective financing statements filed in the
jurisdictions referred to in subsection (c) above that name either Seller as
debtor, together with copies of such other financing statements (none of which
shall cover any Transferred Receivables, Contracts or Related Security).

(f) A favorable opinion of Squire, Sanders & Dempsey L.L.P., counsel for the
Sellers, in form and substance satisfactory to the Purchaser, as to such matters
as the Purchaser may reasonably request.

(g) The Undertaking Agreement, duly executed by Ferro Corporation.

(h) Lock-Box Agreements in respect of each Lock-Box Account, duly executed by
the relevant Seller and the Lock-Box Bank holding such Lock-Box Account.

SECTION 3.02. Conditions Precedent to All Purchases. Each Purchase (including
the initial Purchase) hereunder shall be subject to the further conditions
precedent that:

(a) with respect to any such Purchase, on or prior to the date of such Purchase,
the relevant Seller shall have delivered to the Purchaser, (i) if requested by
the Purchaser, such Seller’s General Trial Balance (which if in magnetic tape or
diskette format shall be compatible with the Purchaser’s computer equipment) as
of a date not more than 31 days prior to the date of such Purchase, and (ii) a
written report identifying, among other things, the Receivables to be included
in such Purchase and such additional information concerning such Receivables as
may reasonably be requested by the Purchaser;

(b) with respect to any such Purchase, on or prior to the date of such Purchase,
the Collection Agent shall have delivered to the Purchaser, in form and
substance satisfactory to the Purchaser, a completed Monthly Report, Weekly
Report or Daily Report for the most recently ended reporting period for which
information is required pursuant to Section 6.02(b), and containing such
additional information as may reasonably be requested by the Purchaser;

(c) The relevant Seller shall have marked its master data processing records
and, at the request of the Purchaser, each Contract giving rise to Purchased
Receivables and all other relevant records evidencing the Receivables which are
the subject of such Purchase with a legend, acceptable to the Purchaser, stating
that such Receivables, the Related Security and Collections with respect
thereto, have been sold in accordance with this Agreement; and

(d) on the date of such Purchase the following statements shall be true (and the
relevant Seller, by accepting the amount of such Purchase, shall be deemed to
have certified that):

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the date of such Purchase as though made on and as of such date,

(ii) No event has occurred and is continuing, or would result from such
Purchase, that constitutes an Event of Termination or would constitute an
Incipient Event of Termination and

(iii) The Purchaser shall not have delivered to such Seller a notice that the
Purchaser shall not make any further Purchases hereunder; and

(e) the Purchaser shall have received such other approvals, opinions or
documents as the Purchaser may reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Sellers. Each Seller
represents and warrants, as to itself, as follows:

(a) Such Seller is a corporation duly incorporated, validly existing and in good
standing, with respect to Ferro Corporation, under the laws of Ohio, and, with
respect to Ferro Electronic, under the laws of Delaware, in each case under the
laws of the applicable jurisdiction set forth in Exhibit F hereto (as such
Exhibit F may be amended from time to time pursuant to Section 5.01(b)) and is
duly qualified to do business, and is in good standing, in every jurisdiction
where the nature of its business requires it to be so qualified, unless the
failure to so qualify would not have a material adverse effect on (i) the
interests of the Purchaser hereunder, (ii) the collectibility of the Transferred
Receivables, or (iii) the ability of the Seller or the Collection Agent to
perform their respective obligations hereunder.

(b) The execution, delivery and performance by such Seller of this Agreement and
the other documents to be delivered by it hereunder, including such Seller’s
Seller’s sale and contribution of Receivables hereunder and such Seller’s
Seller’s use of the proceeds of Purchases, (i) are within such Seller’s Seller’s
corporate powers, (ii) have been duly authorized by all necessary corporate
action, (iii) do not contravene (1) such Seller’s Seller’s charter or by-laws,
(2) any law, rule or regulation applicable to such Seller, (3) any contractual
restriction binding on or affecting such Seller or its property or (4) any
order, writ, judgment, award, injunction or decree binding on or affecting such
Seller or its property, and (iv) do not result in or require the creation of any
lien, security interest or other charge or encumbrance upon or with respect to
any of its properties (except for the transfer of such Seller’s Seller’s
interest in the Transferred Receivables pursuant to this Agreement). This
Agreement has been duly executed and delivered by such Seller.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by such Seller of this Agreement or any
other document to be delivered by it hereunder.

(d) This Agreement constitutes the legal, valid and binding obligation of such
Seller enforceable against such Seller in accordance with its terms.

(e) Sales and contributions made pursuant to this Agreement will constitute a
valid sale, transfer, and assignment of the Transferred Receivables to
Purchaser, enforceable against creditors of, and purchasers from, such Seller.
Such Seller shall have no remaining property interest in any Transferred
Receivable.

(f) The balance sheets of Ferro Corporation and its subsidiaries as at
December 31, 1999 2004, and the related statements of income and retained
earnings of Ferro Corporation and its subsidiaries for the fiscal year then
ended, copies of which have been furnished to the Purchaser, fairly present the
financial condition of Ferro Corporation and its subsidiaries as at such date
and the results of the operations of Ferro Corporation and its subsidiaries for
the period ended on such date, all in accordance with generally accepted
accounting principles consistently applied, and since December 31, 1999 2004
there has been no material adverse change in the business, operations, property
or financial or other condition of Ferro Corporation.

(g) There is no pending or, to the Seller’s knowledge, threatened action,
investigation or proceeding affecting such Seller or any of its subsidiaries
before any court, governmental agency or arbitrator which may materially
adversely affect the financial condition or operations of such Seller or any of
its subsidiaries or the ability of such Seller to perform its obligations under
this Agreement or any other document to be delivered by it hereunder, or which
purports to affect the legality, validity or enforceability of this Agreement or
any other document to be delivered by it hereunder.

(h) No proceeds of any Purchase will be used to acquire any equity security of a
class which is registered pursuant to Section 12 of the Securities Exchange Act
of 1934.

(i) No transaction contemplated hereby requires compliance with any bulk sales
act or similar law.

(j) Each Receivable purported to be sold by such Seller hereunder is an Eligible
Receivable (unless identified by such Seller as not an Eligible Receivable at
the time of sale and in each applicable Seller Report), and each such Receivable
and each Transferred Receivable, together with the Related Security, is owned
(prior to its sale or contribution hereunder) by such Seller free and clear of
any Adverse Claim (other than any Adverse Claim arising solely as the result of
any action taken by the Purchaser). When Purchaser makes a Purchase it shall
acquire valid and perfected first priority ownership of each Purchased
Receivable and the Related Security and Collections with respect thereto free
and clear of any Adverse Claim (other than any Adverse Claim arising solely as
the result of any action taken by the Purchaser), and no effective financing
statement or other instrument similar in effect covering any Transferred
Receivable, any interest therein, the Related Security or Collections with
respect thereto is on file in any recording office except such as may be filed
in favor of Purchaser in accordance with this Agreement or in connection with
any Adverse Claim arising solely as the result of any action taken by the
Purchaser.

(k) Each Seller Report (if prepared by the relevant Seller, or to the extent
that information contained therein is supplied by such Seller), information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished at any time by such Seller to the Purchaser in connection with this
Agreement is or will be accurate in all material respects as of its date or
(except as otherwise disclosed to the Purchaser at such time) as of the date so
furnished, and no such document contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.

(l) The principal place of business and chief executive office of the such
Seller and the office where such Seller keeps its records concerning the
Transferred Receivables are located at the address or addresses referred to in
Section 5.01(b). Such Seller is located in the jurisdiction of organization set
forth in Exhibit F hereto for purposes of Section 9-307 of the UCC as in effect
in the State of New York; and the office in the jurisdiction of organization of
such Seller in which a UCC financing statement is required to be filed in order
to perfect the security interest granted by such Seller hereunder is set forth
in Exhibit F hereto (in each case as such Exhibit F may be amended from time to
time pursuant to Section 5.01(b)).

(m) The names and addresses of all the Lock-Box Banks, together with the account
numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified in
Exhibit B (as the same may be updated from time to time pursuant to
Section 5.01(h)).

(n) Such Seller is not known by and does not use any tradename or
doing-business-as name.

(o) With respect to any programs used by such Seller in the servicing of the
Receivables, no sublicensing agreements are necessary in connection with the
designation of a new Collection Agent pursuant to Section 6.01(b) so that such
new Collection Agent shall have the benefit of such programs (it being
understood that, however, the Collection Agent, if other than Ferro Corporation,
shall be required to be bound by a confidentiality agreement reasonably
acceptable to such Seller).

(p) The transfers of Transferred Receivables by such Seller to the Purchaser
pursuant to this Agreement, and all other transactions between such Seller and
the Purchaser, have been and will be made in good faith and without intent to
hinder, delay or defraud creditors of such Seller.

(q) Such Seller has no office or place of business in the province of Quebec,
Canada.

(r) Such Seller does not have, and since September 28, 2000 has not had, a place
of business in either the United Kingdom or Ireland.

(s) Such Seller has (i) timely filed all federal tax returns required to be
filed, (ii) timely filed all other material state and local tax returns and
(iii) paid or made adequate provision for the payment of all taxes, assessments
and other governmental charges (other than any tax, assessment or governmental
charge which is being contested in good faith and by proper proceedings, and
with respect to which the obligation to pay such amount is adequately reserved
against in accordance with generally accepted accounting principles).

ARTICLE V

COVENANTS

SECTION 5.01. Covenants of the Sellers. From the date hereof until the first day
following the Facility Termination Date on which all of the Transferred
Receivables are either collected in full or become Defaulted Receivables:

(a) Compliance with Laws, Etc. Each Seller will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its corporate existence, rights, franchises, qualifications and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such existence,
rights, franchises, qualifications, and privileges would not materially
adversely affect the collectibility of the Transferred Receivables or the
ability of such Seller to perform its obligations under this Agreement.

(b) Offices, Records and Books of Account. Each Seller will keep its principal
place of business and chief executive office and the office where it keeps its
records concerning the Transferred Receivables at the address of such Seller set
forth under its name on the signature page to this Agreement, or, upon 30 days’
days’ prior written notice to the Purchaser, at any other locations in
jurisdictions where within the United States. Such Seller will not change its
name or its state of organization, unless (i) the Seller shall have provided the
Purchaser with at least 30 days’ prior written notice thereof, together with an
updated Exhibit F, and (ii) no later than the effective date of such change, all
actions required by Section 5.01(j) shall have been taken and completed. Upon
confirmation by the Purchaser’s assignee during the existence of the Sale
Agreement or, thereafter, the Purchaser of receipt of any such notice (together
with an updated Exhibit F) and the completion, as aforesaid, of all actions
required by Section 5.01(j), Exhibit F to this Agreement shall, without further
action by any party, be deemed to be amended and replaced by the updated
Exhibit F accompanying such notice. Each Seller also will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Transferred Receivables and related
Contracts in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Transferred Receivables
(including, without limitation, records adequate to permit the daily
identification of each new Transferred Receivable and all Collections of and
adjustments to each existing Transferred Receivable). Each Seller shall make a
notation in its books and records, including its computer files, to indicate
which Receivables have been sold or contributed to the Purchaser hereunder.

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
Each Seller will, at its expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under the Contracts related to the Transferred Receivables, and timely and fully
comply in all material respects with the Credit and Collection Policy in regard
to each Transferred Receivable and the related Contract.

(d) Sales, Liens, Etc. Except for the sales and contributions of Receivables
contemplated herein, each Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any Transferred Receivable, Related Security,
related Contract or Collections, or upon or with respect to any account to which
any Collections of any Transferred Receivable are sent, or assign any right to
receive income in respect thereof.

(e) Extension or Amendment of Transferred Receivables. Except as provided in
Section 6.02(c), each Seller will not extend, amend or otherwise modify the
terms of any Transferred Receivable, or amend, modify or waive any term or
condition of any Contract related thereto.

(f) Change in Business or Credit and Collection Policy. Each Seller will not
make any change in the character of its business or in the Credit and Collection
Policy that would, in either case, materially adversely affect the
collectibility of the Transferred Receivables or the ability of such Seller to
perform its obligations under this Agreement.

(g) Audits. Each Seller will, from time to time during regular business hours as
requested by the Purchaser or its assigns, permit the Purchaser, or its agents,
representatives or assigns, (i) to examine and make copies of and abstracts from
all books, records and documents (including, without limitation, computer tapes
and disks) in the possession or under the control of such Seller relating to
Transferred Receivables and the Related Security, including, without limitation,
the related Contracts, and (ii) to visit the offices and properties of such
Seller for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to Transferred Receivables and the
Related Security or such Seller’s Seller’s performance hereunder or under the
Contracts with any of the officers or employees of such Seller having knowledge
of such matters.

(h) Change in Payment Instructions to Obligors. Each Seller will not add or
terminate any bank or bank account as a Lock-Box Bank or Lock-Box Account from
those listed in Exhibit B to this Agreement, or make any change in its
instructions to Obligors regarding payments to be made to any Lock-Box Bank,
unless the Purchaser shall have received notice of such addition, termination or
change (including an updated Exhibit B) and executed copies of Lock-Box
Agreements with each new Lock-Box Bank or with respect to each new Lock-Box
Account.

(i) Deposits to Lock-Box Accounts. Each Seller will instruct all Obligors to
remit all their payments in respect of Transferred Receivables into Lock-Box
Accounts. If such Seller shall receive any Collections directly, it shall
immediately (and in any event within two Business Days) deposit the same to a
Lock-Box Account. Such Seller will not deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections of Transferred Receivables.

(j) Further Assurances. (i)  Each Seller agrees from time to time, at its
expense, promptly to execute and deliver all further instruments and documents,
and to take all further actions, that may be necessary or desirable, or that the
Purchaser or its assignee may reasonably request, to perfect, protect or more
fully evidence the sale and contribution of Receivables under this Agreement, or
to enable the Purchaser or its assignee to exercise and enforce its respective
rights and remedies under this Agreement. Without limiting the foregoing, such
Seller will, upon the request of the Purchaser or its assignee, (A) execute and
file such financing or continuation statements, or amendments thereto, and such
other instruments and documents, that may be necessary or desirable to perfect,
protect or evidence such Transferred Receivables and any security interest in
other assets of such Seller granted hereunder; and (B) deliver to the Purchaser
copies of all Contracts relating to the Transferred Receivables and all records
relating to such Contracts and the Transferred Receivables, whether in hard copy
or in magnetic tape or diskette format (which if in magnetic tape or diskette
format shall be compatible with the Purchaser’s Purchaser’s computer equipment).

(ii) Each Seller authorizes the Purchaser or its assignee to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Transferred Receivables and the Related Security, the related
Contracts and the Collections with respect thereto without the signature of such
Seller where permitted by law. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by law.
and any other assets of the Seller in which a security interest is granted
hereunder.

(iii) Each Seller shall perform its obligations under the Contracts related to
the Transferred Receivables to the same extent as if the Transferred Receivables
had not been sold or transferred.

(k) Reporting Requirements. Each Seller will provide to the Purchaser the
following:

(i) as soon as possible and in any event within five days after the occurrence
of each Event of Termination or Incipient Event of Termination, a statement of
the chief financial officer of such Seller setting forth details of such Event
of Termination or Incipient Event of Termination and the action that such Seller
has taken and proposes to take with respect thereto;

(ii) promptly after the filing or receiving thereof, copies of all reports and
notices that such Seller or any Affiliate files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that such Seller or any Affiliate receives from any of
the foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which such Seller or any Affiliate is or was,
within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition which
could, in the aggregate, result in the imposition of liability on such Seller
and/or any such Affiliate in excess of $5,000,000;

(iii) at least ten Business Days 30 days prior to any change in such Seller’s
name Seller’s name or jurisdiction of incorporation, a notice setting forth the
new name or jurisdiction of incorporation and the effective date thereof; and

(iv) such other information respecting the Transferred Receivables or the
condition or operations, financial or otherwise, of such Seller as the Purchaser
may from time to time reasonably request.

(l) Separate Conduct of Business. Each Seller will: (i) maintain separate
corporate records and books of account from those of the Purchaser; (ii) conduct
its business from an office separate from that of the Purchaser; (iii) ensure
that all oral and written communications, including without limitation, letters,
invoices, purchase orders, contracts, statements and applications, will be made
solely in its own name; (iv) have stationery and other business forms and a
mailing address and a telephone number separate from those of the Purchaser;
(v) not hold itself out as having agreed to pay, or as being liable for, the
obligations of the Purchaser; (vi) not engage in any transaction with the
Purchaser except as contemplated by this Agreement or as permitted by the Sale
Agreement; (vii) continuously maintain as official records the resolutions,
agreements and other instruments underlying the transactions contemplated by
this Agreement; and (viii) disclose on its annual financial statements (A) the
effects of the transactions contemplated by this Agreement in accordance with
generally accepted accounting principles and (B) that the assets of the
Purchaser are not available to pay its creditors.

(m) Foreign Offices. Each Seller agrees that it will not take any action to open
a place of business in either the United Kingdom or Ireland without
(i) providing the Purchaser and its assignee with at least ten Business Days’
prior written notice, and (ii) taking all actions that the Purchase Purchaser or
its assignee may reasonably request pursuant to Section 5.01(j) with respect to
the laws of the United Kingdom or Ireland, as applicable.

(n) Order Acknowledgments. Ferro Electronic agrees that all order
acknowledgments sent by Ferro Electronic will include an Ohio choice of law
provision in the form set forth in the form of order acknowledgment attached
hereto as Exhibit G.

SECTION 5.02. Grant of Security Interest. To secure all obligations of each
Seller arising in connection with this Agreement, and each other agreement
entered into in connection with this Agreement, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
including, without limitation, Indemnified Amounts, payments on account of
Collections received or deemed to be received, and any other amounts due the
Purchaser hereunder, each Seller hereby assigns and grants to Purchaser a
security interest in all of such Seller’s Seller’s right, title and interest now
or hereafter existing in, to and under all Receivables which do not constitute
Transferred Receivables, the Related Security and all Collections with regard
thereto.

SECTION 5.03. Covenant of each Seller and the Purchaser. Each Seller and the
Purchaser have structured this Agreement with the intention that each Purchase
of Receivables hereunder be treated as a sale of such Receivables by such Seller
to the Purchaser for all purposes and each contribution of Receivables hereunder
shall be treated as an absolute transfer of such Receivables by such Seller to
the Purchaser for all purposes. Each Seller and the Purchaser shall record each
Purchase and contribution as a sale or purchase or capital contribution, as the
case may be, on its books and records, and reflect each Purchase and
contribution in its financial statements and tax returns as a sale or purchase
or capital contribution, as the case may be. In the event that, contrary to the
mutual intent of each Seller and the Purchaser, any Purchase or contribution of
Receivables hereunder is not characterized as a sale or absolute transfer, such
Seller shall, effective as of the date hereof, be deemed to have granted (and
such Seller hereby does grant) to the Purchaser a first priority security
interest in and to any and all Receivables, the Related Security and the
proceeds thereof to secure the repayment of all amounts advanced to such Seller
hereunder with accrued interest thereon, and this Agreement shall be deemed to
be a security agreement.

ARTICLE VI

ADMINISTRATION AND COLLECTION

SECTION 6.01. Designation of Collection Agent. The servicing, administration and
collection of the Transferred Receivables shall be conducted by such Person (the
“Collection Agent”) so designated hereunder from time to time. Until the
Purchaser or its assignee gives notice to Ferro Corporation of the designation
of a new Collection Agent, Ferro Corporation is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Collection Agent pursuant
to the terms hereof. Ferro Corporation agrees that such notice may be given at
any time in the Purchaser’s or assignee’s Purchaser’s or assignee’s discretion.
Upon receipt by Ferro Corporation of such notice, Ferro Corporation agrees that
it will terminate its activities as Collection Agent hereunder in a manner which
the Purchaser (or its designee) believes will facilitate the transition of the
performance of such activities to the new Collection Agent, and Ferro
Corporation shall use its best efforts to assist the Purchaser (or its designee)
to take over the servicing, administration and collection of the Transferred
Receivables, including, without limitation, providing access to and copies of
all computer tapes or disks and other documents or instruments that evidence or
relate to Transferred Receivables maintained in its capacity as Collection Agent
and access to all employees and officers of Ferro Corporation responsible with
respect thereto. The Purchaser at any time after giving such notice may
designate as Collection Agent any Person (including itself) to succeed Ferro
Corporation or any successor Collection Agent, if such Person shall consent and
agree to the terms hereof. The Collection Agent may, with the prior consent of
the Purchaser, subcontract with any other Person for the servicing,
administration or collection of Transferred Receivables (and the Purchaser, on
behalf of itself and the Agent, hereby consents to the subcontracting to Ferro
Electronic of the servicing, administration and collection of Transferred
Receivables originated by Ferro Electronic). Any such subcontract shall not
affect the Collection Agent’s Agent’s liability for performance of its duties
and obligations pursuant to the terms hereof, and any such subcontract shall
automatically terminate upon designation of a successor Collection Agent.

SECTION 6.02. Duties of Collection Agent. (a)  The Collection Agent shall take
or cause to be taken all such actions as may be necessary or advisable to
collect each Transferred Receivable from time to time, all in accordance with
applicable laws, rules and regulations, with reasonable care and diligence, and
in accordance with the Credit and Collection Policy. The Purchaser hereby
appoints the Collection Agent, from time to time designated pursuant to Section
6.01, as agent to enforce its ownership and other rights in the Transferred
Receivables, the Related Security and the Collections with respect thereto. In
performing its duties as Collection Agent, the Collection Agent shall exercise
the same care and apply the same policies as it would exercise and apply if it
owned the Transferred Receivables and shall act in the best interests of the
Purchaser and its assignees.

(b) Prior to the tenth Business Day of each month, the Collection Agent shall
prepare and forward to the Purchaser (i) a Monthly Report, relating to all then
outstanding Transferred Receivables, and the Related Security and Collections
with respect thereto, in each case, as of the close of business of the
Collection Agent on the last day of the immediately preceding month, and (ii) if
requested by the Purchaser, a listing by Obligor of all Transferred Receivables
correlating Purchased Receivables and Purchases, together with an aging report
of such Transferred Receivables. If a Non-Investment Grade Event (but no BB
Downgrade Event ) other than the 2005 Downgrade Event or the 2006 Downgrade
Events) shall have occurred and be continuing, on or prior to the close of
business on the second Business Day of each Week, the Collection Agent shall
prepare and forward to the Purchaser or its assignee a Weekly Report which shall
contain information related to the Receivables current as of the close of
business on the last Business Day of the preceding Week. If a BB Downgrade Event
(other than the 2005 Downgrade Event or the 2006 Downgrade Events) shall have
occurred and be continuing, by no later than 11:00 A.M. (New York City time) on
each Business Day, the Collection Agent shall prepare and forward to the
Purchaser or its assignee a Daily Report which shall contain information
relating to the Receivables current as of the close of business on the
immediately prior Business Day.

(c) If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, Ferro Corporation, while it is the Collection Agent,
may, in accordance with the Credit and Collection Policy, extend the maturity or
adjust the Outstanding Balance of any Transferred Receivable as Ferro
Corporation deems appropriate to maximize Collections thereof, or otherwise
amend or modify the terms of any Transferred Receivable.

(d) Each Seller shall deliver to the Collection Agent, and the Collection Agent
shall hold in trust for each Seller and the Purchaser in accordance with their
respective interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) which evidence or relate to Transferred
Receivables.

(e) The Collection Agent shall as soon as practicable following receipt turn
over to the relevant Seller any cash collections or other cash proceeds received
with respect to Receivables not constituting Transferred Receivables, less, in
the event such Seller is not the Collection Agent, all reasonable and
appropriate out-of-pocket costs and expenses of the Collection Agent of
servicing, collecting and administering the Receivables to the extent not
covered by the Collection Agent Fee received by it.

(f) The Collection Agent also shall perform the other obligations of the
“Collection Agent” set forth in this Agreement with respect to the Transferred
Receivables.

SECTION 6.03. Collection Agent Fee. The Purchaser shall pay to the Collection
Agent, so long as it is acting as the Collection Agent hereunder, a periodic
collection fee (the “Collection Agent Fee”) of 0.25% per annum on the average
daily aggregate Outstanding Balance of the Transferred Receivables, payable on
the tenth day of each month (or, if such day is not a Business Day, the
immediately succeeding Business Day) or such other day during each calendar
month as the Purchaser and the Collection Agent shall agree.

SECTION 6.04. Certain Rights of the Purchaser. (a)  The Purchaser may, at any
time, give notice of ownership and/or direct the Obligors of Transferred
Receivables and any Person obligated on any Related Security, or any of them,
that payment of all amounts payable under any Transferred Receivable shall be
made directly to the Purchaser or its designee. Each Seller hereby transfers to
the Purchaser (and its assigns and designees) the exclusive ownership and
control of each Lock-Box Account maintained by such Seller for the purpose of
receiving Collections.

(b) At any time following the designation of a Collection Agent other than Ferro
Corporation pursuant to Section 6.01 or following an Event Termination, a
Non-Investment Grade Event (other than the 2005 Downgrade Event or the 2006
Downgrade Events) or an Incipient Event of Termination:

(i) Each Seller shall, upon the Purchaser’s Purchaser’s request and at such
Seller’s Seller’s expense, give notice of the Purchaser’s ownership to each
Obligor of Transferred Receivables and direct that payments of all amounts
payable under such Transferred Receivables be made directly to the Purchaser or
its designee.

(ii) At the Purchaser’s Purchaser’s request and at the relevant Seller’s
Seller’s expense, each Seller and the Collection Agent shall (A) assemble all of
the documents, instruments and other records (including, without limitation,
computer tapes and disks) that evidence or relate to the Transferred
Receivables, and the related Contracts and Related Security, or that are
otherwise necessary or desirable to collect the Transferred Receivables, and
shall make the same available to the Purchaser at a place selected by the
Purchaser or its designee, and (B) segregate all cash, checks and other
instruments received by it from time to time constituting Collections of
Transferred Receivables in a manner acceptable to the Purchaser and, promptly
upon receipt, remit all such cash, checks and instruments, duly indorsed or with
duly executed instruments of transfer, to the Purchaser or its designee. The
Purchaser shall also have the right to make copies of all such documents,
instruments and other records at any time.

(iii) Each Seller authorizes the Purchaser to take any and all steps in such
Seller’s Seller’s name and on behalf of such Seller that are necessary or
desirable, in the determination of the Purchaser, to collect amounts due under
the Transferred Receivables, including, without limitation, endorsing such
Seller’s Seller’s name on checks and other instruments representing Collections
of Transferred Receivables and enforcing the Transferred Receivables and the
Related Security and related Contracts.

SECTION 6.05. Rights and Remedies. (a)  If either Seller or the Collection Agent
fails to perform any of its obligations under this Agreement, the Purchaser may
(but shall not be required to) itself perform, or cause performance of, such
obligation, and, if such Seller (as Collection Agent or otherwise) fails to so
perform, the costs and expenses of the Purchaser incurred in connection
therewith shall be payable by such Seller as provided in Section 8.01 or
Section 9.04 as applicable.

(b) Each Seller shall perform all of its obligations under the Contracts related
to the Transferred Receivables to the same extent as if such Seller had not sold
or contributed Receivables hereunder and the exercise by the Purchaser of its
rights hereunder shall not relieve such Seller from such obligations or its
obligations with respect to the Transferred Receivables. The Purchaser shall not
have any obligation or liability with respect to any Transferred Receivables or
related Contracts, nor shall the Purchaser be obligated to perform any of the
obligations of such Seller thereunder.

(c) Each Seller shall cooperate with the Collection Agent in collecting amounts
due from Obligors in respect of the Transferred Receivables.

(d) Each Seller hereby grants to Collection Agent an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of such Seller all steps necessary or advisable to endorse, negotiate
or otherwise realize on any writing or other right of any kind held or
transmitted by such Seller or transmitted or received by Purchaser (whether or
not from such Seller) in connection with any Transferred Receivable.

SECTION 6.06. Transfer of Records to Purchaser. Each Purchase and contribution
of Receivables hereunder shall include the transfer to the Purchaser of all of
the relevant Seller’s Seller’s right and title to and interest in the records
relating to such Receivables and shall include an irrevocable non-exclusive
license to the use of such Seller’s Seller’s computer software system to access
and create such records. Such license shall be without royalty or payment of any
kind, is coupled with an interest, and shall be irrevocable until all of the
Transferred Receivables are either collected in full or become Defaulted
Receivables.

Each Seller shall take such action requested by the Purchaser, from time to time
hereafter, that may be necessary or appropriate to ensure that the Purchaser has
an enforceable ownership interest in the records relating to the Transferred
Receivables and rights (whether by ownership, license or sublicense) to the use
of such Seller’s Seller’s computer software system to access and create such
records.

In recognition of each Seller’s Seller’s need to have access to the records
transferred to the Purchaser hereunder, the Purchaser hereby grants to such
Seller an irrevocable license to access such records in connection with any
activity arising in the ordinary course of such Seller’s Seller’s business or in
performance of its duties as Collection Agent, provided that (i) such Seller
shall not disrupt or otherwise interfere with the Purchaser’s Purchaser’s use of
and access to such records during such license period and (ii) such Seller
consents to the assignment and delivery of the records (including any
information contained therein relating to such Seller or its operations) to any
assignees or transferees of the Purchaser provided they agree to hold such
records confidential.

ARTICLE VII

EVENTS OF TERMINATION

SECTION 7.01. Events of Termination. If any of the following events (“Events of
Termination”) shall occur and be continuing:

(a) The Collection Agent (if it is Ferro Corporation or any of its Affiliates)
(i) shall fail to perform or observe any term, covenant or agreement under this
Agreement (other than as referred to in clauses (ii), (iii), (iv) or (v) of this
subsection (a)) and such failure shall remain unremedied for five Business Days,
or (ii) shall fail to make when due any payment or deposit to be made by it
under this Agreement, or (iii) shall fail to deliver any Monthly Report when due
and such failure shall remain unremedied for three Business Days, or (iv) shall
fail to deliver any Weekly Report when due and such failure shall remain
unremedied for more than two Business Days, or (v) shall fail to deliver any
Daily Report when due and such failure shall remain unremedied for more than two
Business Days, or shall fail to deliver when due more than two Daily Reports in
any calendar week; or

(b) Ferro Corporation shall fail to transfer to the Purchaser when requested any
rights, pursuant to this Agreement, which Ferro Corporation then has as
Collection Agent, or either Seller shall fail to make any payment required under
Section 2.04(a) or 2.04(b); or

(c) Any representation or warranty made or deemed made by either Seller (or any
of its officers) under or in connection with this Agreement or any information
or report delivered by such Seller pursuant to this Agreement shall prove to
have been incorrect or untrue in any material respect when made or deemed made
or delivered; or

(d) Either Seller shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for 10 days after written notice
thereof shall have been given to the Seller by the Purchaser; or

(e) Either Seller shall fail to pay any principal of or premium or interest on
any of its Debt which is outstanding in a principal amount of at least
$5,000,000 in the aggregate when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to repay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

(f) Any Purchase or contribution of Receivables hereunder, the Related Security
and the Collections with respect thereto shall for any reason cease to
constitute valid and perfected ownership of such Receivables, Related Security
and Collections free and clear of any Adverse Claim; or

(g) Either Seller shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against either Seller seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
either Seller or any of its subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (g); or

(h) an Event of Termination shall have occurred under the Sale Agreement; or

(i) There shall have occurred any material adverse change in the financial
condition or operations of Ferro Corporation since December 31, 1999 2004; or
there shall have occurred any event which may materially adversely affect the
collectibility of the Transferred Receivables or the ability of either Seller to
collect Transferred Receivables or otherwise perform its obligations under this
Agreement; the Purchaser hereby acknowledges that in the event the capital stock
of Ferro Corporation is no longer listed for trading on the New York Stock
Exchange (a “Delisting”), such Delisting shall not, in and of itself and
excluding the circumstances leading to such Delisting or resulting therefrom,
constitute a material adverse change in the business, operations, property or
financial or other condition of Ferro Corporation; or

(j) At least 80% of the outstanding capital stock of Ferro Electronic Materials
, Inc. shall cease to be owned, directly or indirectly, by Ferro Corporation; or

(k) The Undertaking Agreement shall cease to be in full force and effect, or
Ferro Corporation shall fail to perform or observe any term, covenant or
agreement contained in the Undertaking Agreement on its part to be performed or
observed and any such failure shall remain unremedied for fifteen days after
written notice thereof shall have been given to Ferro Corporation;

then, and in any such event, the Purchaser may, by notice to each Seller, take
either or both of the following actions: (x) declare the Facility Termination
Date to have occurred (in which case the Facility Termination Date shall be
deemed to have occurred) and (y) without limiting any right under this Agreement
to replace the Collection Agent, designate another Person to succeed Ferro
Corporation as Collection Agent; provided, that, automatically upon the
occurrence of any event (without any requirement for the passage of time or the
giving of notice) described in paragraph (g) of this Section 7.01, the Facility
Termination Date shall occur, Ferro Corporation (if it is then serving as the
Collection Agent) shall cease to be the Collection Agent, and the Purchaser (or
its assigns or designees) shall become the Collection Agent. Upon any such
declaration or designation or upon such automatic termination, the Purchaser
shall have, in addition to the rights and remedies under this Agreement, all
other rights and remedies with respect to the Receivables provided after default
under the UCC and under other applicable law, which rights and remedies shall be
cumulative.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01. Indemnities by the Sellers. Without limiting any other rights
which the Purchaser may have hereunder or under applicable law, each Seller
hereby agrees to indemnify the Purchaser and its assigns and transferees (each,
an “Indemnified Party”) from and against any and all damages, claims, losses,
liabilities and related costs and expenses, including reasonable attorneys’
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or incurred by any
Indemnified Party arising out of or as a result of this Agreement or the
purchase or contribution of any Transferred Receivables originated by such
Seller or in respect of any Transferred Receivable or any Contract originated by
such Seller, including, without limitation, arising out of or as a result of:

(i) the inclusion, or purported inclusion, in any Purchase of any Receivable
that is not an Eligible Receivable on the date of such Purchase, or the
characterization in any Seller Report or other statement made by such Seller of
any Transferred Receivable as an Eligible Receivable which is not an Eligible
Receivable as of the date of such Seller Report or statement;

(ii) any representation or warranty or statement made or deemed made by such
Seller (or any of its officers) under or in connection with this Agreement,
which shall have been incorrect in any material respect when made;

(iii) the failure by such Seller to comply with any applicable law, rule or
regulation with respect to any Transferred Receivable or the related Contract;
or the failure of any Transferred Receivable originated by such Seller or the
related Contract to conform to any such applicable law, rule or regulation;

(iv) the failure to vest in the Purchaser absolute ownership of the Receivables
that are, or that purport to be, the subject of a Purchase or contribution under
this Agreement and the Related Security and Collections in respect thereof, free
and clear of any Adverse Claim;

(v) the failure of such Seller to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
that are, or that purport to be, the subject of a Purchase or contribution under
this Agreement and the Related Security and Collections in respect thereof,
whether at the time of any Purchase or contribution or at any subsequent time;

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable originated by
such Seller that is, or that purports to be, the subject of a Purchase or
contribution under this Agreement (including, without limitation, a defense
based on such Receivable or the related Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of the merchandise or
services related to such Receivable or the furnishing or failure to furnish such
merchandise or services or relating to collection activities with respect to
such Receivable (if such collection activities were performed by Ferro
Corporation acting as Collection Agent);

(vii) any failure of such Seller, as Collection Agent or otherwise, to perform
its duties or obligations in accordance with the provisions hereof or to perform
its duties or obligations under any Contract related to a Transferred Receivable
originated by such Seller;

(viii) any products liability or other claim arising out of or in connection
with merchandise, insurance or services which are the subject of any Contract;

(ix) the commingling of Collections of Transferred Receivables by such Seller or
a designee of such Seller, as Collection Agent or otherwise, at any time with
other funds of such Seller or an Affiliate of such Seller;

(x) any investigation, litigation or proceeding related to this Agreement or the
use of proceeds of Purchases or the ownership of Receivables, the Related
Security, or Collections with respect thereto or in respect of any Receivable,
Related Security or Contract;

(xi) any failure of such Seller to comply with its covenants contained in this
Agreement;

(xii) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent;

(xiii) any claim brought by any Person other than an Indemnified Party arising
from any activity by such Seller or any Affiliate of such Seller in servicing,
administering or collecting any Transferred Receivable; or

(xiv) any Dilution with respect to any Transferred Receivable originated by such
Seller.

It is expressly agreed and understood by the parties hereto (i) that the
foregoing indemnification is not intended to, and shall not, constitute a
guarantee of the collectibility or payment of the Transferred Receivables and
(ii) that nothing in this Section 8.01 shall require either Seller to indemnify
any Person (A) for Receivables which are not collected, not paid or
uncollectible on account of the insolvency, bankruptcy, or financial inability
to pay of the applicable Obligor, (B) for damages, losses, claims or liabilities
or related costs or expenses resulting from such Person’s to the extent found in
a final non-appealable judgment of a court of competent jurisdiction to have
resulted from such Person’s gross negligence or willful misconduct, or (C) for
any income taxes or franchise taxes incurred by such Person arising out of or as
a result of this Agreement or in respect of any Transferred Receivable or any
Contract.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by either Seller therefrom shall be
effective unless in a writing signed by the Purchaser and, in the case of any
amendment, also signed by the Sellers, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Purchaser to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. Notwithstanding any other provision of this Section 9.01, Exhibit F
hereto may be amended in accordance with the procedures set forth in
Section 5.01(b).

SECTION 9.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and be faxed or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereof or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Notices and communications by facsimile shall be effective when
sent (and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

SECTION 9.03. Binding Effect; Assignability. (a)  This Agreement shall be
binding upon and inure to the benefit of the Sellers, the Purchaser and their
respective successors and assigns; provided, however, that neither Seller may
assign its rights or obligations hereunder or any interest herein without the
prior written consent of the Purchaser. In connection with any sale or
assignment by the Purchaser of all or a portion of the Transferred Receivables,
the buyer or assignee, as the case may be, shall, to the extent of its purchase
or assignment, have all rights of the Purchaser under this Agreement (as if such
buyer or assignee, as the case may be, were the Purchaser hereunder) except to
the extent specifically provided in the agreement between the Purchaser and such
buyer or assignee, as the case may be.

(b) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time, after the Facility Termination Date, when all of the
Transferred Receivables are either collected in full or become Defaulted
Receivables; provided, however, that rights and remedies with respect to any
breach of any representation and warranty made by either Seller pursuant to
Article IV and the provisions of Article VIII and Sections 9.04, 9.05 and 9.06
shall be continuing and shall survive any termination of this Agreement.

SECTION 9.04. Costs, Expenses and Taxes. (a)  In addition to the rights of
indemnification granted to the Purchaser pursuant to Article VIII hereof, each
Seller agrees to pay on demand all costs and expenses in connection with the
preparation, execution and delivery of this Agreement and the other documents
and agreements to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Purchaser with
respect thereto and with respect to advising the Purchaser as to its rights and
remedies under this Agreement, and each Seller agrees to pay all costs and
expenses, if any (including reasonable counsel fees and expenses), in connection
with the enforcement of this Agreement and the other documents to be delivered
hereunder excluding, however, any costs of enforcement or collection of
Transferred Receivables which are not paid on account of the insolvency,
bankruptcy or financial inability to pay of the applicable Obligor.

(b) In addition, each Seller agrees to pay any and all stamp and other taxes and
fees payable in connection with the execution, delivery, filing and recording of
this Agreement or the other documents or agreements to be delivered hereunder,
and each Seller agrees to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

SECTION 9.05. No Proceedings. Each Seller hereby agrees that it will not
institute against the Purchaser any proceeding of the type referred to in
Section 7.01(g) so long as there shall not have elapsed one year plus one day
since the later of (i) the Facility Termination Date and (ii) the date on which
all of the Transferred Receivables are either collected in full or become
Defaulted Receivables.

SECTION 9.06. Confidentiality. Each party hereto agrees to maintain the
confidentiality of this Agreement in communications with third parties and
otherwise; provided that this Agreement may be disclosed (i) to third parties to
the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the other party
hereto, and (ii) to such party’s party’s legal counsel and auditors and the
Purchaser’s Purchaser’s assignees, if they agree in each case to hold it
confidential and (iii) to the extent required by applicable law or regulation or
by any court, regulatory body or agency having jurisdiction over such party
(including, without limitation, the filing of this Agreement with the SEC as an
exhibit to an annual or quarterly report under the Securities Exchange Act of
1934); and provided, further, that such party shall have no obligation of
confidentiality in respect of any information which may be generally available
to the public or becomes available to the public through no fault of such party.

SECTION 9.07. GOVERNING LAW. THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT,
PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE PURCHASER’S PURCHASER’S OWNERSHIP OF OR
SECURITY INTEREST IN THE RECEIVABLES ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT SECTION 2.02(e) SHALL
BE GOVERNED BY THE LAWS OF THE FEDERAL REPUBLIC OF GERMANY.

SECTION 9.08. Third Party Beneficiary. Each of the parties hereto hereby
acknowledges that the Purchaser may assign all or any portion of its rights
under this Agreement and that such assignees may (except as otherwise agreed to
by such assignees) further assign their rights under this Agreement, and each
Seller hereby consents to any such assignments. All such assignees, including
parties to the Sale Agreement in the case of assignment to such parties, shall
be third party beneficiaries of, and shall be entitled to enforce the
Purchaser’s Purchaser’s rights and remedies under, this Agreement to the same
extent as if they were parties thereto, except to the extent specifically
limited under the terms of their assignment.

SECTION 9.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

SECTION 9.10. Judgment. (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in U.S. Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Purchaser could purchase U.S.
Dollars with such other currency at New York, New York on the Business Day
preceding that on which final judgment is given.

(b) The obligation of each Seller in respect of any sum due from it to the
Purchaser hereunder shall, notwithstanding any judgment in a currency other than
U.S. Dollars, be discharged only to the extent that on the Business Day
following receipt by the Purchaser of any sum adjudged to be so due in such
other currency the Purchaser may in accordance with normal banking procedures
purchase U.S. Dollars with such other currency; if the U.S. Dollars so purchased
are less than the sum originally due to the Purchaser in U.S. Dollars, such
Seller agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Purchaser against such loss, and if the U.S. Dollars so
purchased exceed the sum originally due to the Purchaser in U.S. Dollars, the
Purchaser shall remit to such Seller such excess.

6

[Remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.



    SELLERS: FERRO CORPORATION CORPORATIONBy:      Treasurer

By:      
Treasurer


1000 Lakeside Avenue
Cleveland, OH 44114

Attention: Secretary
Facsimile 1000 Lakeside AvenueCleveland, OH 44114Attention: SecretaryFacsimile
No.: (216) 875-7237

FERRO ELECTRONIC MATERIALS , INC.

By:      
Treasurer

4511 Hyde Park Blvd.
Niagra Falls, NY 14305-0067

     
Attention: Secretary
Facsimile No.: (216)875-7275 INC.By:
====================================
 
     Treas
urer

1000 Lakeside AvenueCleveland, OH 44114Attention: SecretaryFacsimile No.: (216)
875-7237



    PURCHASER: FERRO FINANCE CORPORATIONBy:      Treasurer CORPORATION

By:      
Treasurer

1000 Lakeside Avenue, Suite ACleveland, OH 44114Attention: SecretaryFacsimile
No.: (     )      

7

A
Cleveland, OH 44114

Attention: Secretary
Facsimile No.: (216) 875-6147

EXHIBIT A

CREDIT AND COLLECTION POLICY

8

EXHIBIT B

LOCK-BOX BANKS



1.   Bank: National City Bank, P.O. Box 5756, Cleveland, OH 44101-0756

         
Lock-Box No.
  Lock-Box Account Number
 
       
 
       
Collections Remitted 5831
    2072964  
 
       

Receivables originated by Ferro Corporation

2. Bank: Mellon Bank, N.A., Three Mellon Bank Center, Room 156-3502, Pittsburgh,
PA 15259
ß Lock-Box No. Lock-Box Account Number Collections Remitted 40070 013-7040
Receivables originated by Ferro Electronic

9

EXHIBIT C

FORM OF
DEFERRED PURCHASE PRICE NOTE

New York, New York
September 28, 2000

FOR VALUE RECEIVED, FERRO FINANCE CORPORATION, an Ohio corporation (the
“Purchaser”), hereby promises to pay to [NAME OF SELLER] (the “Seller”) the
principal amount of this Note, determined as described below, together with
interest thereon at a rate per annum equal at all times to 1.50% per annum above
the Eurodollar Rate (as defined in the Sale Agreement) for periods of one month,
in each case in lawful money of the United States of America. Capitalized terms
used herein but not defined herein shall have the meanings assigned to such
terms in the Purchase and Contribution Agreement dated as of September 28, 2000
among the Seller, [Name of other Seller] and the Purchaser (such agreement, as
it may from time to time be amended, restated or otherwise modified in
accordance with its terms, the “Purchase and Contribution Agreement”). This Note
is the note referred to in the definition of “Deferred Purchase Price” in the
Purchase and Contribution Agreement.

The aggregate principal amount of this Note at any time shall be equal to the
difference between (a) the sum of the aggregate principal amount of this Note on
the date of the issuance hereof and each addition to the principal amount of
this Note pursuant to the terms of Section 2.02 of the Purchase and Contribution
Agreement minus (b) the aggregate amount of all payments made in respect of the
principal amount of this Note, in each case, as recorded on the schedule annexed
to and constituting a part of this Note, but failure to so record shall not
affect the obligations of the Purchaser to the Seller.

The entire principal amount of this Note shall be due and payable one year and
one day after the Facility Termination Date or such later date as may be agreed
in writing by the Seller and the Purchaser. The principal amount of this Note
may, at the option of the Purchaser, be prepaid in whole at any time or in part
from time to time. Interest on this Note shall be paid in arrears on each
Settlement Date, at maturity and thereafter on demand. All payments hereunder
shall be made by wire transfer of immediately available funds to such account of
the Seller as the Seller may designate in writing.

Notwithstanding any other provisions contained in this Note, in no event shall
the rate of interest payable by the Purchaser under this Note exceed the highest
rate of interest permissible under applicable law.

The obligations of the Purchaser under this Deferred Purchase Price Note are
subordinated in right of payment, to the extent set forth in Section 2.03(c) of
the Purchase and Contribution Agreement, to the prior payment in full of all
Capital, Yield, Fees and other obligations of the Purchaser under the Sale
Agreement.

Notwithstanding any provision to the contrary in this Deferred Purchase Price
Note or elsewhere, other than with respect to payments specifically permitted by
Section 2.03(c) of the Purchase and Contribution Agreement, no demand for any
payment may be made hereunder, no payment shall be due with respect hereto and
the Seller shall have no claim for any payment hereunder prior to the occurrence
of the Facility Termination Date and then only on the date, if ever, when all
Capital, Yield, Fees and other obligations owing under the Sale Agreement shall
have been paid in full.

In the event that, notwithstanding the foregoing provision limiting such
payment, the Seller shall receive any payment or distribution on this Deferred
Purchase Price Note which is not specifically permitted by Section 2.03(c) of
the Purchase and Contribution Agreement, such payment shall be received and held
in trust by the Seller for the benefit of the entities to whom the obligations
are owed under the Sale Agreement and shall be promptly paid over to such
entities.

The Purchaser hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever.

Neither this Note, nor any right of the Seller to receive payments hereunder,
shall, without the prior written consent of the Purchaser and (so long as the
Sale Agreement remains in effect or any amounts remain outstanding thereunder)
the Agent under the Sale Agreement, be assigned, transferred, exchanged,
pledged, hypothecated, participated or otherwise conveyed.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

FERRO FINANCE CORPORATIONBy CORPORATION



    By: Title: Treasurer

10

SCHEDULE TO DEFERRED PURCHASE PRICE NOTE

                                          Addition to   Amount of Principal  
Unpaid Principal     Date   Principal Amount   Paid or Prepaid   Balance  
Notation Made By

11

EXHIBIT D

FORM OF PURCHASER LOAN NOTE

New York, New York
$______________ , 2000

FOR VALUE RECEIVED,[NAME OF SELLER], a [State of incorporation] corporation (the
“Company”), hereby promises to pay to FERRO FINANCE CORPORATION (the “Lender”),
no later than twelve (12) months from the date hereof or on demand if sooner
made, the principal sum of      Dollars (or such lesser amount as shall equal
the aggregate unpaid principal amount of the Purchaser Loans made by the Lender
to the Company under the Purchase and Contribution Agreement referred to below),
and to pay on each Settlement Date interest on the unpaid principal amount of
the Purchaser Loans at a rate per annum equal at all times to 1% per annum above
the Eurodollar Rate (as defined in the Sale Agreement) for periods of one month,
in each case in lawful money of the United States of America and in immediately
available funds.

The date and amount of each Purchaser Loan made by the Lender to the Company
from the date hereof until the repayment of all sums due hereunder, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof.

This Note is one of the Purchaser Loan Notes referred to in the Purchase and
Contribution Agreement (as amended, restated or otherwise modified from time to
time, the “Purchase and Contribution Agreement”) dated as of September 28, 2000
among the Company, [Name of other Seller] and the Lender, and evidences
Purchaser Loans made by the Lender thereunder. Capitalized terms used in this
Note and not defined herein have the respective meanings assigned to them in the
Purchase and Contribution Agreement.

The principal amount of this Note may, at the option of the Company, be prepaid
in whole at any time or in part from time to time.

Notwithstanding any other provisions contained in this Note, in no event shall
the rate of interest payable by the Company under this Note exceed the highest
rate of interest permissible under applicable law.

The Company hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever with respect to this Note.

In the event the Lender shall refer this Note to an attorney for collection, the
Company agrees to pay, in addition to unpaid principal and interest, all the
costs and expenses incurred in attempting or effecting collection hereunder,
including reasonable attorney’s fees, whether or not suit is instituted.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[NAME OF SELLER]

By:     Name     
Name:Title:


12

SCHEDULE TO PURCHASER LOAN NOTE

                 
Date
  Amount of Purchaser
Loan   Amount of Principal
Paid or Prepaid   Unpaid Principal
Balance  
Notation Made By
 
               

13

EXHIBIT E-1

Approved OECD Countries

1. United Kingdom
2. Germany
3. Netherlands
4. Ireland
5. Belgium
6. France
7. Italy
8. Australia
9. Japan
10. Austria
11. Switzerland
12. Sweden
13. Spain
14. New Zealand
15. Norway
16. Denmark

14

EXHIBIT E-2

Other Approved Jurisdictions

1. South Korea
2. Mexico
3. Hungary
4. Czech Republic
5. Taiwan
6. Israel
7. Hong Kong
8. Singapore
9. Malaysia
10. Slovenia

15

EXHIBIT F

SELLER UCC INFORMATION

Name: Ferro Corporation

Address: 1000 Lakeside Avenue

Cleveland, OH 44114

Jurisdiction of Organization: Ohio

UCC Filing Office: Ohio Secretary of State

Name: Ferro Electronic Materials Inc.

Address: 1000 Lakeside Avenue

Cleveland, OH 44114

Jurisdiction of Organization: Delaware

UCC Filing Office: Delaware Secretary of State


16

EXHIBIT G

FORM OF FERRO ELECTRONIC ORDER AND ACKNOWLEDGMENT

17

[See attached.]

—— COMPARISON OF HEADERS —

-HEADER 1-
Page

—— COMPARISON OF FOOTERS —

-FOOTER 1- 1

18

-FOOTER 2-
DOC #
This redlined draft, generated by CompareRite ™ — The Instant Redliner, shows
the
differences between -
original document : C:\Temp\KDocs\31284213_V10.WPD
and revised document: C:\Temp\KDocs\31289942_V14.WPD

CompareRite found 138 change(s) in the text
CompareRite found 1 change(s) in the notes

Deletions appear as Strikethrough text
Additions appear as Bold+Dbl Underline text

19

EXHIBIT F

SELLER UCC INFORMATION

         
Name:
  Ferro Corporation

Address:
  1000 Lakeside Avenue
 
  Cleveland, OH 44114

Jurisdiction of Organization:
  Ohio

UCC Filing Office:
  Ohio Secretary of State

Name:
  Ferro Electronic Materials Inc.

Address:
  1000 Lakeside Avenue
 
  Cleveland, OH 44114

Jurisdiction of Organization:
  Delaware

UCC Filing Office:
  Delaware Secretary of State


20

EXHIBIT G

FORM OF FERRO ELECTRONIC ORDER ACKNOWLEDGMENT

21

CONFIRMATION OF UNDERTAKING AGREEMENT

June 29, 2006

The undersigned, as undertaking party under the Undertaking Agreement, dated
September 28, 2000 (the “Undertaking Agreement”), in favor of Ferro Finance
Corporation, hereby consents to the foregoing Amendment to Purchase and
Contribution Agreement dated as of June 29, 2006 (the “Amendment Agreement”) to
the Purchase and Contribution Agreement dated as of September 28, 2000, and
hereby confirms and agrees that, notwithstanding the effectiveness of such
Amendment Agreement, the Undertaking Agreement heretofore executed and delivered
by it is, and shall continue to be, in full force and effect and shall apply to
the Purchase and Contribution Agreement, as heretofore amended, including as
amended by the Amendment Agreement, and the Undertaking Agreement is hereby
ratified and confirmed.

FERRO CORPORATION

By:
Rhonda S. Ferguson
Assistant Secretary


22